Citation Nr: 1000854	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-29 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral deep vein 
thrombosis, claimed as bilateral blood clots (blood clot 
disorder).

2.  Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1942 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veteran Affairs (VA) Little, Rock Arkansas, 
Regional Office (RO).

The Board previously remanded this claim in February 2009.

The service connection for a bilateral eye disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records are unavailable 
due to a fire at the National Personnel Records Center 
(NPRC).

2.  The Veteran incurred, and was treated for, shrapnel 
wounds to his legs in-service.

3.  There is no competent medical evidence linking the 
Veteran's in-service injury to his current blood clot 
disorder.

4.  The most probative evidence of record fails to establish 
the Veteran continued to experience symptoms associated with 
his current blood clot disorder after his separation from 
military service.  





CONCLUSION OF LAW

A blood clot disorder was not incurred in, or aggravated by 
service, and is not related to any shrapnel wounds incurred 
in-service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to provide a claimant notification 
of the information and evidence necessary to substantiate a 
claim, the division of responsibility in obtaining evidence 
and assistance in developing this evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
were accomplished in a June 2006 letter.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  In an 
effort to assist the Veteran in substantiating his claim, VA 
contacted the National Personnel Records Center (NPRC) and 
was informed that the Veteran's service treatment records 
were evidently destroyed in a fire.  Subsequently, VA 
undertook necessary steps to attempt to corroborate the 
Veteran's claimed in-service injury, and treatment, though 
other sources, as outlined in Cuevas v. Principi, 3 Vet. App. 
542 (1992), but was unable to locate any of his service 
treatment records.  Nevertheless, the Veteran's VA treatment 
records and an appropriate VA examination are of record and 
have been reviewed by the AMC/RO and the Board, in connection 
with the present claim and the Veteran has not requested a 
hearing in connection with his present claim.  The Veteran 
also has not indicated there are any private treatment 
records, or other relevant records, VA should seek to obtain 
on his behalf.  The Board finds that the AMC/RO has complied 
with the February 2009 remand, and there remains no issue as 
to the substantial completeness of the Veteran's claim.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim, and no further 
assistance to the Veteran with the development of evidence is 
required.

As indicated above, the Veteran served on active duty from 
November 1942 to October 1945.  The Veteran initiated the 
present service connection claim for a blood clot disorder, 
conveying his belief that his current disorder was caused by 
shrapnel wounds to the legs, which he sustained in-service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Pursuant the to February 2009 Board remand, the Veteran was 
provided an appropriate VA examination, in April 2009.  At 
this time, the examiner noted the Veteran's account of in-
service shrapnel wounds, post-service employment, and the 
Veteran's account the onset of his symptoms.  The examiner 
then performed an appropriate physical examination and 
reviewed the available medical evidence, ultimately 
diagnosing deep venous thromboses in both legs with stasis 
dermatitis with a history of ulceration of the left leg.  
Nevertheless, based on the evidence of record, the examiner 
indicated an opinion, concerning any link between the 
Veteran's in-service shrapnel injuries and his currently 
diagnosed blood clot disorder, could not be provided without 
resorting to speculation.  The examiner highlighted the fact 
that there was no evidence of any treatment for a blood clot 
disorder until the mid-1980s and the Veteran's post-service 
employment, which required standing for extended periods of 
time on hard floors, "a predisposing factor to thrombosis in 
the leg veins."  

In any service connection claim, medical records and 
examinations are highly probative in evaluating whether 
service connection is warranted.  Here, the Board finds that 
the April 2009 VA examiner's opinion weighs against the 
claim.  The opinion on its face indicates the examiner 
declined to speculate or make vague and equivocal findings; 
however, the examiner states that based on (i) the medical 
evidence of record (ii) the Veteran's credible account of in-
service injury, and post-service symptoms and treatment and 
(iii) the Veteran's post-service employment, the examiner was 
unable to relate the Veteran's current disorder to his 
military service.  Stated differently, the examiner found 
there was no evidence currently of record to support an 
opinion relating the Veteran's current disorder to his 
military service, or any incident therein, without resorting 
to speculation.  Accordingly, the April 2009 VA opinion is 
probative of the question at issue, and adequate for the 
Board to rely on regarding whether the Veteran's current 
disorder is related to his military service or any incident 
therein.  See Roberts v. West, 13 Vet.App. 185, 189 (1999) 
(holding that "the fact that [a] medical opinion [is] 
inconclusive ... does not mean that the examination was 
inadequate.").  Moreover, the Veteran's extensive VA 
treatment records also fail to indicate any link between any 
blood clot disorder and military service or any incident 
therein.  

Without question, the Veteran's statements, relating his 
blood clot disorder to in-service shrapnel wounds, have been 
considered by the Board.  The Board has also considered the 
statements advanced on the Veteran's behalf that the onset of 
symptoms associated with his blood clot disorder began in-
service and persisted after separation.  The Veteran's 
statements, and those advanced on his behalf, related to 
continuity of symptomatology and general symptoms are 
competent and credible; however, to the extent these 
statements purport to diagnose the cause of the claimed 
disorder, the statements are not competent evidence, as lay 
persons are not qualified to state the medical cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Moreover, the Board finds the statements in the 
January 2009 statement on appeal, indicating the Veteran had 
continuous symptoms since separation, of diminished probative 
value, in-light of the Veteran's statements at his April 2009 
VA examination.  At this examination, the Veteran reported 
the onset of symptoms in the mid-1980s, some forty-years 
after his separation (1945-1985).  These inconsistent 
accounts lessen the overall probative value of the Veteran's 
claims of experiencing continuous symptoms since separation.  

The Board also finds that the significant time between the 
Veteran's separation from service and the onset of symptoms 
as another factor weighing against the claim.  As the 
Veteran's service treatment records are unavailable, the 
Board will concede the Veteran's account of in-service injury 
and in-service treatment; however, by the Veteran's own 
account at his April 2009 VA examination, it was not until 
"age 62 when he began to have swelling of his legs...[and] 
developed deep venous thrombosis in the legs and was treated 
at the VA...for about two year off and on in the mid1980s 
(sic)."  This places the onset of symptoms at least thirty-
seven years after separation (1945-1982), and at most forty-
years after separation (1945-1985).  As such, the lengthy 
period without complaint associated with this disorder is yet 
another factor that weighs against the Veteran's service 
connection claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In sum, the Veteran's statements related to incurring, and 
being treated for, in-service shrapnel wounds to his legs are 
credible, and support the finding of an in-service injury; 
however, these statements alone are insufficient to establish 
his service connection claim.  There is no competent medical 
evidence of record linking the Veteran's current blood clot 
disorder to his military service or any incident therein.  
What is more, by the Veteran's own account, the earliest he 
began to experience symptoms was at least thirty-seven years 
after separation (1945-1982).  Accordingly, a basis upon 
which to grant the Veteran's claim for a blood clot disorder 
has not been established and the claim is denied.  

As the preponderance of the evidence is against the Veteran's 
service connection claim, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Service connection for bilateral deep vein thrombosis, 
claimed as bilateral blood clots, is denied.



REMAND

At the outset, it is worth noting that the Veteran's service 
medical records are presumed lost or destroyed, and the Board 
is "under a heightened duty to consider and discuss the 
evidence of record and supply well-reasoned bases for its 
decision."  Washington v. Nicholson, 19 Vet.App. 362, 371 
(2005).  Pursuant to this heightened duty, the Board issued a 
February 2009 remand to further develop the Veteran's service 
connection claim for a bilateral eye disorder.  The remand 
ordered an appropriate VA examination related to the 
Veteran's claimed bilateral eye disorder, and this exam was 
performed in April 2009.  Upon reviewing the examination 
report, indicating "no evidence of residuals from injury in 
service [were] noted," the Board finds the overall April 
2009 examination inadequate.   

The Board finds the April 2009 VA examination to be 
inadequate, in light of VA's heightened duties to provide a 
well reasoned basis for its ultimate decision.  Specifically, 
this examination report fails (i) to adequate record the 
Veteran's account of the etiology of his claimed disorder, 
and (ii) sufficiently document consideration of any of the 
Veteran's claimed in-service occurrences related to his 
claim.  Consideration of these factors is of particular 
importance because the Courts have continued to declare that 
the Veteran's sworn statements are sufficient to establish an 
in-service occurrence and post-service symptoms.  See Savage 
v. Gober, 10 Vet. App. 488, 496-97 (1997).  For the 
aforementioned reasons, the Board finds the April 2009 VA 
examination inadequate.  To this point, the Courts have made 
clear an adequate examination must contain sufficient 
information "so that the evaluation of the claimed 
disability is a fully informed one."  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Accordingly, the Veteran should 
be scheduled for another appropriate VA medical examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advance on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded another 
VA examination related to his service 
connection claim for a bilateral eye 
disorder.  The claims folder should be 
made available and reviewed by the 
examiner.  The examiner should record the 
full history of the Veteran's disorder, 
including the Veteran's own account of the 
etiology of his disability, and 
specifically comment as to the likelihood 
that any currently diagnosed bilateral eye 
disorder is related to service or any 
incident therein.  

In providing the requested opinion, the 
examiner should accept, as competent and 
credible, the Veteran's account of in-
service injury and post-service symptoms.  

If any studies are deemed necessary, they 
should be performed and all finding 
reported in detail.  All findings and 
conclusions should be set forth in a 
legible report, and supported by clear 
medical logic and reasoning.  

2.  The AMC/RO should review the 
examination report to determine if it is 
in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


